DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.
Regarding the 101 rejection, Applicant argues that they have amended the claim to overcome the rejection. However, the claim amendment now recites “non-statutory”. It is assumed that Applicant intended to amend the claim to recite “non-transitory” but accidently amended “non-statutory”. As such, the rejection still applies.
Regarding the 103 rejection, Applicant argues that the cited references do not teach the claim limitations yet does not specifically argue why. For example, it is argued that the Socher does not teach the claim limitations however, no reason is given. The same applies to the Tan reference. While there is a summary of the claimed invention, it is not argued how these limitations apply to the claim rejections. The claim amendments amount to amending claim 3-5 into the independent claims. As claims 3-5 have been previously rejected, the 103 rejection is maintained.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit configured to”, “extract unit configured to”, and “learning unit configured to” in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim explicitly recites a non-statutory computer-readable medium.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Socher, Richard, et al. "Reasoning with neural tensor networks for knowledge base completion." in view of Tan et al. US 2018/0025008.
Regarding claims 1, 8, and 9, Socher teaches “a method of operating a knowledgebase, the method comprising: (a) receiving input of triple data sets” (pg. 3 §3 ¶1 “This section introduces the neural tensor network that reasons over database entries by learning vector representations for them. As shown in Fig. 1, each relation triple is described by a neural network and pairs of database entities which are given as input to that relation’s model.”); 
(pg. 3 §3.1 ¶1 “The goal of our approach is to be able to state whether two entities (e1, e2) are in a certain relationship R. For instance, whether the relationship (e1, R, e2) = (Bengal tiger, has part, tail) is true and with what certainty. To this end, we define a set of parameters indexed by R for each relation’s scoring function.”); and 
“(c) learning each relation model by inputting the data cluster set into a neural tensor network” (pg. 3 §3.1 ¶2 “The Neural Tensor Network (NTN) replaces a standard linear neural network layer with a bilinear tensor layer that directly relates the two entity vectors across multiple dimensions. The model computes a score of how likely it is that two entities are in a certain relationship”)
“(f)[…]applying the selected data cluster set to a neural tensor network to learn a relation model according to the candidate relation information” (pg. 3 §3.1 ¶2 “The Neural Tensor Network (NTN) replaces a standard linear neural network layer with a bilinear tensor layer that directly relates the two entity vectors across multiple dimensions. The model computes a score of how likely it is that two entities are in a certain relationship”)
“[…]selecting relations similar to the target relation by using the semantic information of the knowledgebase, the semantic information including schema information” (pg. 5 ¶ above §4 “Training word vectors has the additional advantage that we can benefit from pre-trained unsupervised word vectors, which in general capture some distributional syntactic and semantic information.”);
Socher does not explicitly teach the remaining limitations. Tan however teaches (d) receiving input of a target relation for knowledge which is to be updated in the knowledgebase” (Tan [0025] “long sentences in the large scale text data 215 are truncated to provide a plurality of word/phrase segmentations. The word/phrase segmentations are used as an input, besides the identified similar entity pairs, to a representation model for construction of entity features in vectors.”); 
“(e) extracting candidate relation information regarding candidate relations similar to the target relation based on semantic information of the knowledgebase” ([0027] “In step 235, a prediction of whether the entities should be grouped together as entity groups is made based on the entity vectors 232 and the similarity scores between entities of each entity pair”); and 
“(f) selecting a data cluster set corresponding to the candidate relation information and […]” ([0034] “In step 260, the output entity pairs are grouped into one or more entity groups”)
“wherein the forming of the data cluster set comprises: grouping similar relations into cluster groups based on the semantic information” ([0032] “entity pairs with positive relations in the current iteration are output as output entity pairs, which are then used in step 260 for entity grouping.”); and 
“forming the at least one data cluster set by classifying the triple data sets according to similar relations included in each of the cluster groups” ([0033] “when the clustering approach (unsupervised) is implemented for entity relation prediction, the entities are grouped directly. In step 250, some entity pairs are sampled based on clustering results. For example, a positive candidate entity pair can be extracted from one predicted group and a negative entity pair can be extracted across two predicted groups”)
“wherein, extracting the candidate relations information comprises:[…]deriving similarities with the target relation and with the selected similar relations” (abstract “Systems and methods are disclosed to identify entities that have a similar meaning, and may, in embodiments, be grouped into entity groups for knowledge base construction”); and “extracting relations having similarities greater than or equal to a threshold value from among the selected similar relations as candidate relation information” ([0022] “If the one or more criteria are met, e.g. the different between the prediction of latest updated similar entity pairs and the prediction of previously updated similar entity pairs is smaller than a threshold after multiple rounds of iteration processes, the predicted entity relations of the latest iteration are output to an entity grouper 150 for generation of one or more entity groups 152”), and “wherein the candidate relation information includes the target relation” ([0035] “In step 270, a group centroid is selected among the entities of each homogenous entity group”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Socher with that of Tan since “there is a need for systems and methods to group entities with improved grouping performance for processes such as knowledge base construction” Tan [0005] of which Tan provides the solution for better grouping of entities with directly relates to the Socher reference. 
Note that independent claims 8 and 9 recites the same substantial subject matter as independent claim 1, only differing in embodiment. As such it is subject to the same rejection. The difference of embodiment including the method and a server would be inherent to that of Socher since it as well teaches a knowledge base, and Tan [0011] teaches a CRM of claim 8.
Regarding claim 2, Socher further teaches “wherein said step (c) comprises: embedding an entity vector in a vector space after deriving the entity vector for entities included in a subject position, a predicate position, and an object position of a triple data set included in the data cluster set” (pg. 3 §3.1  ¶1 “For instance, whether the relationship (e1, R, e2) = (Bengal tiger, has part, tail) is true and with what certainty” which shows the subject Bengal tiger, predicate has part, and object tail); and 
“learning each relation by applying the entity vector to a neural tensor network” (pg. 3 §3.1 ¶2 “The Neural Tensor Network (NTN) replaces a standard linear neural network layer with a bilinear tensor layer that directly relates the two entity vectors across multiple dimensions”)
	Regarding claim 7, the Socher and Tan references have been addressed above. Socher further teaches “wherein said step (c) comprises: extracting triple data sets having relations included in the candidate relation information as a data cluster set and converting the triple data sets included in the data cluster set into triple sequences and then into entity vectors” (abstract “Previous work represented entities as either discrete atomic units or with a single entity vector representation. We show that performance can be improved when entities are represented as an average of their constituting word vectors”); and “learning a relation model corresponding to the candidate relation information by applying the entity vectors into the neural tensor network” (pg. 3 §3.1 ¶2 “The Neural Tensor Network (NTN) replaces a standard linear neural network layer with a bilinear tensor layer that directly relates the two entity vectors across multiple dimensions. The model computes a score of how likely it is that two entities are in a certain relationship”)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socher, Richard, et al. "Reasoning with neural tensor networks for knowledge base completion." in view of Tan et al. US 2018/0025008 further in view of Vijaymeena, M. K., and K. Kavitha. "A survey on similarity measures in text mining."
	Regarding claim 6, the Socher and Tan references have been addressed above. Both do not explicitly teach the claim limitation. VIjaymeena however teaches “wherein the deriving of the similarities with the target relation and with the selected similar relations comprises: deriving the similarities by dividing a number of triple data sets sharing a subject and an object, from among triple data sets using the target relation and an observed relation for which the similarity is being derived, by a minimum value between a number of triple data sets including the observed relation and a number of triple data sets including the target relation” (Vijaymeena pg. 22 above §3 
    PNG
    media_image1.png
    279
    979
    media_image1.png
    Greyscale
It is noted that this equation is identical to Instant Specification’s equation 3 which is also used for similarity, 
    PNG
    media_image2.png
    218
    663
    media_image2.png
    Greyscale
Regardless of the specific variables used in the equation, the functionality is entirely the same.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Socher and Tan with that of Vijaymeena since a combination of known methods would yield predictable results, i.e. the overlap similarity is a known similarity method as shown in the Vijaymeena reference and thus it would be obvious to use a known similarity equation to determine similarity. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124